In re Kenneth Ray Clark Ramsey a/k/a Kenneth Ray Clark, applying for Certiora-ri, or Writ of Review and STAY ORDER, to the Second Circuit Court of Appeal, No. 15650-KA; to the Sixth Judicial District Court, Parish of Madison, No. 33218.
Writ Granted. The judgment of the Court of Appeal 449 So.2d 1201, is vacated. The case is remanded to the Court of Appeal for renewed consideration. The trial court has continuing jurisdiction under La.C.Cr.P. arts. 844 and 916(1) and (5) to extend the time for filing assignments of error and to receive assignments of error after entering the order of appeal. Therefore when an appellant files assignments of error for the first time in the appellate court, the appropriate action for that court is to hold the appeal in abeyance while ordering appellant’s counsel to comply with La.C.Cr.P. art. 844. “The remedy against any delay of appointed or retained counsel in preparing and filing assignments of error may be discipline of dilatory counsel; it is not denial of appellate review to his client because of his delay.” State v. Lavene, 343 So.2d 185 at 187 (La.1977).